Citation Nr: 9926123	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  95-07 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for duodenal 
ulcer, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which established service connection 
for PTSD with a 10 percent evaluation effective August 1994 
and which also denied entitlement to a rating in excess of 10 
percent for duodenal ulcer.  A notice of disagreement was 
received in February 1995, and a statement of the case was 
issued and a substantive appeal received that same month.  By 
rating decision in March 1995, the evaluation for PTSD was 
increased to 30 percent, effective in August 1994.  

The veteran testified at a personal hearing at the RO in 
February 1995.  In January 1999, the appellant testified 
before the undersigned member of the Board by means of a 
videoconference hearing.  The Board notes that the veteran 
requested that he and his representative be provided a 
transcript of that hearing; copies of that transcript were 
sent to the veteran and to his representative in early June 
1999. 

In May 1998, the RO granted service connection for bilateral 
hearing loss, and evaluated that disability as 
noncompensable.  In his January 1999 testimony before the 
Board, the veteran offered testimony regarding the rating 
assigned for the hearing loss disability.  It is not clear 
whether the veteran intended to express disagreement with the 
May 1998 rating decision or whether he was advancing a new 
claim.  In view of the lack of a clear notice of 
disagreement, the Board believes that the proper course is to 
refer this matter to the RO for appropriate clarification and 
any necessary action. 


FINDINGS OF FACT

1.  Since August 1994, the veteran's service-connected PTSD 
has been consistently manifested by depression or anger (but 
not both), chronic sleep impairment, panic attacks less often 
than weekly, some difficulty in establishing and maintaining 
relationships, goal-directed, logical speech, and by 
subjective complaints of memory loss, but not by panic 
attacks weekly or more frequently, or by objective impairment 
of short- or long- term memory.

2.  The veteran's service-connected duodenal ulcer disability 
is manifested by duodenitis, with control of symptoms by 
medication, but with symptoms of heartburn, nausea with 
vomiting, and pain, when appropriate medications for control 
are not available, but has not manifested by anemia, weight 
loss, hematemesis, melena, incapacitation, or severe symptoms 
lasting 10 days or more.  


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to the assignment 
of a rating in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1998); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

2.  The schedular criteria for entitlement to a rating in 
excess of 10 percent for duodenal ulcer disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.114, Diagnostic Code 7305 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected PTSD and 
duodenal ulcer disease are more severely disabling than the 
current evaluations for those disabilities reflect.  As to 
the evaluation for PTSD, the veteran is appealing the 
original assignment of a disability evaluation following an 
award of service connection, and, as such, the claim for the 
increased evaluation is well-grounded.  38 U.S.C.A. § 
5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, in such a case, the entire period for which the 
initial rating is applicable is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 125-127 (1999). 

As to the veteran's claim for an increased evaluation for 
duodenal ulcer disease, an increased rating for a disability 
for which service connection has already been granted, such 
assertion of an increase in severity is sufficient in itself 
to render the increased rating claim well-grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

After reviewing the claims file, which includes voluminous 
medical evidence and several VA examinations during the 
period since the veteran filed the claims at issue, the Board 
finds that the duty to assist the veteran in connection with 
his claim has been met.  38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

1.  Claim for Initial Evaluation in Excess of 30 Percent for 
PTSD 

By a statement submitted in August 1994, the veteran sought 
to reopen a claim of entitlement to service connection for 
PTSD.  He submitted an October 1994 private medical statement 
which included an opinion that the veteran had PTSD.  

On VA examination conducted in December 1994, the veteran 
complained of depression, inability to concentrate, bad 
dreams, inability to focus, and crying spells two or three 
times a week.  He reported that nightmares of Vietnam 
experiences occurred two or three times a week.  He reported 
awakening nightly to check the house for intruders.  His 
speech was logical; his mood was dysthymic.  The examiner 
concluded that the veteran had chronic PTSD with mild 
symptoms.  

By a January 1995 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation for 
that disability.  The veteran disagreed with that evaluation 
in February 1995 and filed a timely substantive issue that 
same month.  

At a personal hearing conducted in February 1995, the veteran 
testified that he was quick to anger and had difficulty 
talking about things, which he felt contributed to the 
breakup of his first four marriages.  The veteran testified 
that he was unemployed, because he was unable to find new 
employment after the plant at which he was working closed 
down.  

By a rating decision issued in March 1995, the evaluation 
assigned for the veteran's service-connected PTSD was 
increased to 30 percent, effective as of the date of the 
request to reopen the claim in August 1994.  However, as 
there has been no clearly expressed intent to limit the 
appeal to entitlement to that specific rating, entitlement to 
all available ratings for that disability must be considered, 
and the increased rating for PTSD issue remains in appellate 
status.  AB v. Brown, 6 Vet.App. 35, 39 (1993).

On VA examination conducted in December 1995, the veteran 
reported having intrusive thoughts of combat once or twice a 
day, nightmares three or four times a week, difficulty 
getting to sleep and difficulty staying asleep, with frequent 
awakenings nightly.  He complained of avoidant behavior, 
awakening frequently at night, and frustration.  His speech 
was logical, cognition was intact.  His mood was angry or 
dysphoric rather than depressed.

The summary of a January 1996 to February 1996 VA 
hospitalization reflects that the veteran sought treatment 
for PTSD.  He was reported to be sullen, withdrawn.  He did 
not participate in groups and had an altercation (verbal) 
with a staff member.

On VA examination conducted in June 1996, the veteran denied 
used of alcohol or cannabis since December 1995.  The veteran 
reported that his PTSD symptoms were worse, primarily in that 
he had more nightmares and became angry more quickly and more 
frequently.  He complained of markedly broken sleep with five 
to six awakenings per night.  The veteran's speech was 
logical and goal-oriented.  His mood initially was sullen and 
angry, but this diminished during the examination.  

The examiner who conducted a September 1996 orthopedic 
examination noted that the veteran was angry.  The veteran 
was, however, able to cooperate with the examiner, and the 
examiner was able to complete the examination.  

By a supplemental SOC issued in February 1997, the veteran's 
PTSD was evaluated under amended rating criteria, but his 30 
percent evaluation remained unchanged.  

A May 1997 letter to the veteran from the Social Security 
Administration (SSA) reflects that the veteran was found 
disabled as of April 1997 and was awarded benefits.  The SSA 
award was based primarily on the veteran's degenerative 
arthritis with limited range of motion, which precluded him 
from manual and industrial jobs, such as trucking, building 
maintenance, and machine maintenance, the only types of 
employment for which he had employment experience.  SSA 
Functional Capacity Assessments completed in July 1995 and in 
February 1996 reflect that the veteran was not significantly 
limited in his ability to remember work procedures, follow 
instructions, either simple or detained, to adhere to a 
schedule, and to sustain a routine.  The veteran was assessed 
as moderately limited in the ability to carry out detailed 
instructions, to maintain attention and concentration for 
extended periods, or to work in coordination with or close 
proximity to others.  He was also moderately limited in 
ability to accept criticism from superiors, to get along with 
co-workers without exhibiting behavioral extremes, and to 
respond to changes in the workplace setting.  The examiner 
who conducted the 1996 SSA assessment concluded that the 
veteran's psychiatric symptoms were in the moderate range.  

On SSA examination in April 1997, the veteran complained of 
headaches and broken sleep at night.

VA outpatient treatment records reflect that in January 1998 
the veteran "entered the exam room shouting about the fact 
that he was required to come for this appointment" to check 
his blood pressure.  On VA examination conducted in August 
1998, the veteran reported that he was separated from his 
wife of 16 years.  He reported nightly sleep disturbances and 
being easily startled.  He reported problems with his temper 
and difficulty recalling details and remembering things.  The 
examiner noted that the veteran's recall of details appeared 
adequate in the interview.  The examiner noted that the 
veteran's PTSD symptomatology remained roughly the same as at 
the time of the 1996 VA examination.  The examiner opined 
that the veteran's PTSD symptoms detracted from ability to 
work and to enjoy normal social and avocational activities.  
The examiner assigned a GAF (Global Assessment of 
Functioning) score of 55.

At a Board hearing conducted in January 1999, the veteran 
testified that was isolated, did not belong to or attend 
group or organization meetings, had few friends, and that 
this affected his son.  He testified that he awakened three 
to four times nightly and would check the house.  He felt he 
had trouble remembering things, including simple things.  He 
testified that he had difficulty talking with people in 
positions of authority, and that, when it was necessary to 
talk to such people, he would have a panic attack.  He 
testified that he tended to take his annoyances and anger out 
on his family rather than the people he was angry at.  

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  VA's General Counsel has concluded that the term 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  VAOPGCPREC 9-93 (1993).  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  Id.

The next higher rating of 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is for application when the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD.  61 Fed. Reg. 52,695-52,702 (1996).  Prior to the 
November 1996 amendment, PTSD was evaluated under 38 C.F.R. § 
4.132, Diagnostic Code 9411.  That Diagnostic Code has been 
redesignated as 38 C.F.R. § 4.130, Diagnostic Code 9411, and 
the evaluation criteria have been amended. Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, at least following the 
effective date of the more recent issue, absent congressional 
intent to the contrary.  See Rhodan v. West, 12 Vet. App. 55, 
57 (1998) (stating that the effective date rule established 
by 38 U.S.C.A. § 5110(g) prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board has, therefore, considered 
both the old and the new criteria in the evaluation of the 
claim, as affected by this revision.

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996, a 30 percent evaluation is assigned 
where there is disability productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130 (1998).

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted with evidence of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The evidence reflects that examiners have consistently 
described the veteran's symptoms as mild to moderate.  The 
SSA examiner who conducted a June 1995 examination described 
the veteran's symptoms as moderate; the examiner who 
conducted the February 1996 VA examination concluded that the 
veteran's symptoms of PTSD would limit his ability to work 
"to some moderate degree." 

A GAF of 55 was assigned in March 1997.  The GAF scale is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV).  
The DSM-IV defines a GAF score of 51-60, which encompasses 
the veteran's score, of 55, as indicating both moderate 
symptoms and moderate difficulty in social and occupational 
functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

The Board notes that the veteran has maintained a lengthy and 
continued relationship with his teenage son, has been married 
to his current spouse more than 15 years, although it is 
clear that there is marital discord which has resulted in at 
least one separation.  The Board also notes that the veteran 
maintained substantial gainful employment from service 
discharge until October 1992, when the veteran lost his job 
because an industrial plant closed and not as a result of his 
disability.  The veteran exhibits anger on occasion, but is 
able to cooperate with his care.  The Board notes that on the 
one occasion when it was found that the veteran was not able 
to cooperate with his care, during VA hospitalization in 
January through February 1996, a reason for the veteran's 
behavior other than PTSD symptoms was medically determined to 
be present.  The Board finds that the veteran's symptoms are 
most consistent with "definite" impairment, so as to 
warrant a 30 percent evaluation, if evaluated under the 
criteria in effect when the veteran filed his claim.  That 
is, the resulting disability is more than moderate, but less 
than rather large. 

After November 6, 1996, the veteran's symptoms may also be 
evaluated under the revised criteria, as noted above.  Under 
the revised criteria, a 30 percent evaluation is applicable 
in this case, as the veteran generally functions 
satisfactorily, with routine behavior, self-care, and normal 
conversation, although he has intermittent periods of anger 
and has a chronic sleep impairment, consistent with a 30 
percent evaluation.  

However, there is no evidence of difficulty in verbal 
communications, such as circumstantial, circumlocutory, or 
stereotyped speech; rather, the veteran's speech is 
consistently described as logical.  The veteran reports panic 
attacks when he speaks with authority figures, but no more 
frequently, and there is no evidence that the veteran has 
such panic attacks more than once a week.  The veteran has 
subjective complaints of impairment of short-term memory, but 
there is no object medical verification of impairment of 
either short- or long- term memory.  There is no evidence of 
impairment abstract thinking.  There is evidence that the 
veteran has some difficulty in establishing and maintaining 
effective work and social relationships, but, as noted, the 
veteran's current marriage is of 16 years' duration, and he 
maintains a close relationship with his teenage son, and is 
able to cooperate with his health care providers.  The Board 
finds that these facts are not consistent with a 50 percent 
evaluation.  The evidence simply does not support a finding 
that the veteran's symptoms meet or approximate the criteria 
for a 50 percent evaluation under the criteria in effect 
after November 6, 1996.  

The Board has also considered the doctrine of reasonable 
doubt under 38 U.S.C.A. § 5107(b), but finds that there is 
not an approximate balance of positive and negative evidence 
on the merits with respect to an evaluation in excess of 30 
percent.

Furthermore, the evidence does not raise a question that a 
higher rating is warranted for any period of time from August 
1994, the current effective date of the 30 percent 
evaluation, to the present.  While the Board observes that 
some of the veteran's symptoms, primarily sleep disturbance 
and anger, appear to have increased in severity, some other 
symptoms, such as depression, have decreased in severity 
during this same time period.  The Board finds that the 
veteran's symptoms are consistent with the criteria for a 30 
percent criteria, under both the old and the revised 
criteria, where applicable, from August 1994 to the present.  
There is no evidence that warrants a "staged" rating due to 
significant change in the level of disability.  The veteran's 
appeal for an initial evaluation in excess of 30 percent 
fails.  

2.  Claim for Increased Evaluation for Duodenal Ulcer 

In December 1971, the veteran was granted service connection 
for a duodenal ulcer, and a 20 percent evaluation was 
assigned for that disability, as the veteran had a large, 
healing ulcer of the duodenal bulb.  That evaluation was 
reduced to 10 percent in 1977, and the reduction was upheld 
in a September 1977 Board decision.  That 10 percent 
evaluation has remained in effect unchanged to the present.

On VA examination conducted in December 1994, the examiner 
provided a diagnosis of uncomplicated duodenal ulcer with 
recurrent episodes of duodenitis occurring episodically but 
controlled with medication.  The veteran also had a small 
hiatal hernia without reflux.  The examiner noted that the 
veteran had been on Zantac for many years to control his 
ulcer disease.  For pain relief, the veteran used Tylenol 
with codeine, one or two tablets in a 24-hour period.  His 
abdomen was somewhat tender, without rebound or rigidity.  
The veteran reported no hematemesis, blood in stool, 
hemorrhage, or other complications of ulcer disease.

By a January 1995 rating decision, the RO denied the claim of 
entitlement to an increased evaluation in excess of 10 
percent for the veteran's ulcer disease disability.  The 
veteran disagreed with that evaluation, and, after the RO 
issued a statement of the case, filed a timely substantive 
appeal in February 1995.  Later that same month, the veteran 
testified, at a person hearing, that the amount of medication 
he was required to take to control his ulcer disease had 
increased, that he regurgitated frequently, and that he had 
nausea with vomiting two to three times per week.  

On SSA examination conducted in April 1997, the veteran 
reported a history of peptic ulcer disease, but no specific 
symptoms were noted, and a diagnosis of "history of peptic 
ulcer disease" was assigned.  

VA outpatient treatment records for the period from August 
1996 to January 1998 reflect continuing treatment for ulcer 
or gastrointestinal symptoms, but reflect only one complaint 
of increased pain or symptomatology.  In August 1996, the 
veteran complained that his "ulcer" was worse following a 
change from Zantac to Tagamet.  However, there is no evidence 
that the veteran complained of nausea or vomiting, 
hematemesis, melena, or other symptoms of GI distress or 
bleeding, during this time, nor is there evidence that the 
veteran was taking any narcotic analgesic for GI symptoms.  

On VA examination conducted in August 1998, the veteran 
reported accentuation or aggravation of his ulcer-like 
symptoms.  The examiner concluded that the veteran was taking 
little, if any, in the way of analgesic medications, and 
appeared to be symptom-free on his medication, with recurrent 
high heartburn when not taking medication.  There was 
tenderness on deep pressure in the upper mid-epigastric 
region.  Radiologic examination conducted in August 1998 
disclosed a small sliding hiatal hernia with no sign of 
reflux and thickened folds in the duodenal bulb suggesting 
duodenitis.  However, an ulcer was not demonstrated.

At the January 1999 Board hearing, the veteran testified that 
"as long as I follow my diet and take my medicine I have no 
problem with the ulcer."  Rather, the veteran testified, his 
problems came when he had to see a physician and the 
physician would change his medication, and then he would have 
increased symptoms for "a couple of months" until the 
medication was properly adjusted.  The veteran testified that 
he had 10 to 15 episodes a year of increased symptoms, but 
that he was able to avoid exacerbations of up to ten days 
most of the time by taking additional medication.  

The veteran's duodenal ulcer disease is currently evaluated 
under 38 C.F.R. § 4.114, Diagnostic Code 7305.  Under that 
diagnostic code, a 10 percent evaluation is warranted for 
mild symptomatology recurring once or twice yearly.  A rating 
of 20 percent contemplates symptoms productive of moderate 
disability, manifested by recurring episodes of severe 
symptoms two or three times per year averaging 10 days in 
duration, or with continuous moderate manifestations.  The 
next higher rating of 40 percent contemplates a moderately 
severe disability with symptoms less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.

There is no evidence that the veteran has had anemia, weight 
loss, melena, hematemesis, or any symptoms of GI problems 
other than heartburn and pain during the relevant time 
period.  The Board notes in particular that SSA examination 
noted no particular complaints of gastrointestinal problems 
other than a continued need for medication.  There is no 
evidence that the veteran has been incapacitated for any 
period of time approaching 10 days.  The veteran's testimony 
that he has increased pain at certain times is credible.  
However, the complaints of pain, without any single period of 
incapacitation, do not meet or approximate the criteria for 
continuous moderate symptoms so as to warrant a 20 percent 
evaluation.  Moreover, there is not such a state of equipoise 
of the positive evidence with the negative evidence as to 
this issue to otherwise provide a basis for entitlement to an 
evaluation in excess of 10 percent at this time. 

Conclusion

Referral for extra-schedular consideration is not warranted 
as to either issue in this case as the schedular evaluations 
applicable are not shown to be inadequate.  The Board finds 
no evidence of an exceptional disability picture.  Thus, the 
Board finds that, in the absence of evidence presenting 
exceptional circumstances, referral of the claims for 
consideration of extra-schedular evaluations is not required.  



ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is not warranted.  Entitlement to an evaluation in 
excess of 10 percent for duodenal ulcer is not warranted.  
The appeal is denied as to both issues.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals







